Citation Nr: 0010852	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






REMAND

The veteran served on active duty from November 1962 to 
October 1964.  

In a decision in May 1996, the Board of Veterans' Appeals 
(the Board) denied entitlement to service connection for 
hypertension, heart disease, dermatitis of the legs, a kidney 
condition, and a nasal disability.  The Board remanded the 
issue of entitlement to service connection for PTSD.  

A review of the veteran's claims file indicates that the 
veteran has a varied history of psychiatric symptoms, 
treatment, and diagnoses.  He worked in a psychiatric 
facility a number of years, was incarcerated, and showed some 
evidence of exaggeration and/or malingering during some of 
his psychiatic or psychological examinations. 

In the remand, the Board noted that the veteran had stated 
that he was a medical corpsman in service, that he had been 
transferred to a M.A.S.H. emergency unit in South Korea near 
the demilitarized zone, and that he saw and treated many 
soldiers who were wounded by reason of land mines and 
ambushes.  The Board remanded the case for the regional 
office to obtain additional information regarding the 
veteran's claimed stressors.  In addition, the Board 
requested that the regional office make arrangements for an 
examination by a "board of two psychiatrists" to determine 
the nature and extent of any psychiatric disability present, 
and whether there were symptoms consistent with a diagnosis 
of PTSD.  

Subsequently, the regional office obtained information 
confirming that the veteran had, in fact, served in a 
M.A.S.H. unit in South Korea, and received information from a 
physician who served with the veteran in such unit.  The 
veteran also underwent a VA psychiatric examination.  This 
examination resulted in the opinion that the veteran did not 
have PTSD.  

Subsequently, the veteran stated that he was only examined by 
one psychiatrist, who had not specifically reviewed or 
commented upon the letter written by the physician who served 
with him in the M.A.S.H. unit.  In response to a letter from 
the veteran's Congressman, the regional office indicated that 
two psychiatrists had reviewed the evidence of record in the 
file, and both physicians had agreed with the diagnosis and 
opinion.  Thereafter, the veteran and his representative 
contended that the VA examination was not conducted pursuant 
to the Board's remand requesting that two physicians review 
the records, examine the veteran, and provide a diagnosis and 
opinion.  

There is some ambiguity in the record concerning the 
circumstances surrounding the VA examination of October 1999.  
Therefore, the Board believes that the case should be 
REMANDED to the regional office for another examination of 
the veteran.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:  

1.  The regional office should make 
arrangements for another examination of 
the veteran by two different 
psychiatrists.  Each of these 
psychiatrists should review the veteran's 
various records, including the veteran's 
medical records, the claimed stressors, 
and the information concerning such 
stressors, including the letter written 
by Joseph H. Kopacic, M.D.  Each 
psychiatrist should examine the veteran 
separately.  The two psychiatric 
examinations should contain a detailed 
social, industrial, and military history, 
as well as clinical findings upon which 
any and all diagnoses are based.  The 
examiners should then confer and 
determine the nature of any psychiatric 
disability that is present, whether there 
are symptoms consistent with a diagnosis 
of PTSD, whether, a diagnosis of PTSD, if 
present, is linked to the veteran's 
service and stressors in service, and 
specifically, if PTSD is present, which 
stressors are linked to this diagnosis.  
It is essential that all of the veteran's 
records contained in the claims folder be 
made available to the examiners for their 
review prior to and during the 
examinations.  

2.  When the above action has been 
completed, the regional office should 
again review the question of entitlement 
to service connection for PTSD consistent 
with all laws, regulations, and U.S. 
Court of Appeal for Veterans Claims 
decisions.  

If the denial of the veteran's claim is continued, the case 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to obtain clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


- 4 -


